DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The invention relates to” can be implied. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: “deriving road test data and the sensor data” should be “deriving road test data and sensor data”.  Appropriate correction is required.
2 is objected to because of the following informalities: “deriving road test data and the sensor data” should be “deriving road test data and sensor data”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: “generating a data stream, in particular an image stream, which maps a road test, in particular its traffic scenarios, from the perspective of the environment sensor” should be “generating the data stream, in particular the image stream, which maps the road test, in particular its traffic scenarios, from the perspective of the environment sensor”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: “CAN” should be defined and spelled out for at least the first instance in the claim.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: “means for deriving road test data and the sensor data” should be “means for deriving road test data and sensor data”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: “means for deriving road test data and the sensor data” should be “means for deriving road test data and sensor data”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-4, 6-8 and 10-12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claims 3 and 7-9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitations “deriving road test data and the sensor data”, “to be output by the environment sensor” and “generating a data stream” and the claim also recites “in particular an object list”, “in particular a camera,” and “in particular an image stream” respectively, which are the narrower statements of the range/limitations; claim 2 recites the broad recitation “generating a data stream” and the claim also recites “in particular an image stream” which is the narrower statement of the range/limitation; claim 3 recites the broad recitation “wherein the procedural steps are repeated claim 4 recites the broad recitations “an environment sensor”, “capturing a data stream” and “wherein the simulation model is configured to simulate sensor data” and the claim also recites “in particular a camera”, “in particular an image stream,” and “in particular an object list” respectively, which are the narrower statements of the range/limitations; claim 6 recites the broad recitations “generating a data stream which maps a road test” and “which maps a road test from the perspective of the environment sensor” and the claim also recites “in particular an image stream” and “in particular its traffic scenarios” respectively, which are the narrower statements of the range/limitations; claim 7 recites the broad recitations “data from other virtual or real sensors” and “a data network of a vehicle” and the claim also recites “preferably available within a data network” and “in particular a CAN network” respectively, which are the narrower statements of the range/limitations; claim 8 recites the broad recitations “deteriorating the data stream” and “the data stream” and the claim also recites “in particular distorting” and “in particular the image stream” respectively, which are the narrower statements of the range/limitations; claim 9 recites the broad recitation “wherein the road test or road tests is/are simulated on a test bench or on the basis of a model or run as actual road tests” and the claim also recites “preferably using a combination of the above-mentioned possibilities” which is the narrower statement of the range/limitation; claim 10 recites the broad recitations “means for generating a data stream”, “a data stream which maps the traffic scenarios from the perspective claim 11 recites the broad recitations “means for generating”, “a data stream which maps the traffic scenarios from the perspective of the environment sensor” and “an interface for outputting the data stream” and the claim also recites “in particular a graphics card”, “in particular an image stream” and “in particular a display” respectively, which are the narrower statements of the range/limitations; the claim further recites the broad recitation “wherein the simulation model is configured to simulate sensor data on the basis of a data stream of any given road test” and the claim also recites “in particular an image stream” which is the narrower statement of the range/limitation; claim 12 recites the broad recitation “an interface for capturing a data stream which maps a road test from the perspective of the environment sensor” and the claim also recites “in particular a camera or a data interface” which is the narrower statement of the range/limitation; The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potnis (US 20190197731 A1) in view of Fleck et al (US 20180079425 A1).

As to claim 1, Potnis discloses a computer-aided method for training an artificial neuronal network for simulating the behavior of an environment sensor of a driver assistance system in traffic scenarios (FIGS. 1-4), comprising:
generating a data stream, in particular an image stream, which maps traffic scenarios from the perspective of the environment sensor (FIG. 1, Input images (such as from a simulation environment) are input to the lens 102 of the camera sensor 100; see [0044], Raw input images 208 representative of the target are input to the camera sensor and to a deep learning algorithm 220); 
outputting the data stream such that the environment sensor can generate sensor data on the basis of the data stream and can provide it at a data interface at which road test data and the sensor data to be output are also provided (FIG. 1, output image from imager 104; FIG. 3, Raw input image 208; see Abstract, Image data is captured from a raw image input of the camera and the captured image data and raw image input are output from the camera. The output image data and the raw image input are provided to the learning algorithm; see FIG. 4 and [0046]-[0047], raw input image 304 and an output image from a physical sensor 302); and 
importing the provided data into the artificial neuronal network (FIG. 3, Raw input image 208 and tuned output image 2014 input to deep learning algorithm 220; see FIG. 4).
Potnis fails to explicitly disclose importing traffic scenarios of a road test; and

However, Fleck teaches importing traffic scenarios of a road test (FIG. 2 and [0063]-[0064]); and 
deriving road test data and the sensor data, in particular an object list, to be output by the environment sensor, in particular a camera, from the traffic scenarios (FIGS. 2-4; see [0063]-[0064], [0071], [0075]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Potnis using Fleck’s teachings to include importing traffic scenarios of a road test; and deriving road test data and the sensor data, in particular an object list, to be output by the environment sensor, in particular a camera, from the traffic scenarios in order to enable the functionality of a driver assistance system of a vehicle to be tested in a simple and cost-effective manner (Fleck; [0007]).

As to claim 3, the combination of Potnis and Fleck further discloses wherein the procedural steps are repeated with different road tests until the artificial neuronal network maps the function of the environment sensor as accurately as possible, in particular until the sensor data to be output is 95% consistent, preferably 98% consistent, with the sensor data output related to a road test not incorporated into the curve fitting (Potnis; FIG. 4, step 312; see [0047]-[0048]).

claim 9, the combination of Potnis and Fleck further discloses wherein the road test or road tests is/are simulated on a test bench or on the basis of a model or run as actual road tests, preferably using a combination of the above-mentioned possibilities (Potnis; FIGS. 1-3).

As to claim 10, Potnis discloses a system for training an artificial neuronal network for simulating an environment sensor of a driver assistance system (FIGS. 1-4), comprising: 
means, in particular a graphics card, for generating a data stream, in particular an image stream, which maps the traffic scenarios from the perspective of the environment sensor (FIG. 1, Input images (such as from a simulation environment) are input to the lens 102 of the camera sensor 100; see [0044], Raw input images 208 representative of the target are input to the camera sensor and to a deep learning algorithm 220);   
an interface, in particular a display, for outputting the data stream such that the environment sensor can generate sensor data on the basis of the data stream (FIG. 1, output image from imager 104; FIG. 3, Raw input image 208; see Abstract, Image data is captured from a raw image input of the camera and the captured image data and raw image input are output from the camera. The output image data and the raw image input are provided to the learning algorithm; see FIG. 4 and [0046]-[0047], raw input image 304 and an output image from a physical sensor 302); and 
a data interface at which the generated sensor data, the road test data and the sensor data to be output can be provided to the artificial neuronal network (FIG. 3, Raw input image 208 and tuned output image 2014 input to deep learning algorithm 220; see FIG. 4).

However, Fleck teaches an interface for importing traffic scenarios of a road test (FIG. 2 and [0063]-[0064]); and
means for deriving road test data and the sensor data to be output by the environment sensor from the traffic scenarios (FIGS. 2-4; see [0063]-[0064], [0071], [0075]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Potnis using Fleck’s teachings to include an interface for importing traffic scenarios of a road test; and means for deriving road test data and the sensor data to be output by the environment sensor from the traffic scenarios in order to enable the functionality of a driver assistance system of a vehicle to be tested in a simple and cost-effective manner (Fleck; [0007]).

Claims 2, 4-7, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potnis (US 20190197731 A1) in view of Fleck et al (US 20180079425 A1) further in view of Cheng et al (US 20100332422 A1).

As to claim 2, Potnis discloses a computer-aided method for analyzing an environment sensor of a driver assistance system (FIGS. 1-4), comprising: 
generating a data stream, in particular an image stream, which maps traffic scenarios from the perspective of the environment sensor (FIG. 1, Input images (such as from a simulation environment) are input to the lens 102 of the camera sensor 100; see [0044], Raw input images 208 representative of the target are input to the camera sensor and to a deep learning algorithm 220);  
outputting the data stream to the environment sensor which generates sensor data on the basis of the data stream (FIG. 1, output image from imager 104; FIG. 3, Raw input image 208; see Abstract, Image data is captured from a raw image input of the camera and the captured image data and raw image input are output from the camera. The output image data and the raw image input are provided to the learning algorithm; see FIG. 4 and [0046]-[0047], raw input image 304 and an output image from a physical sensor 302);
performing training via an artificial neuronal network on the basis of the data stream, the sensor data to be output and the sensor data generated by the environment sensor (FIG. 3, training 200; FIG. 4, GAN 300); and
applying a simulation model based on the training, wherein the simulation model is configured to simulate and output sensor data on the basis of a data stream from any given road test (FIG. 3, Testing 222 and tuned output image 228).
Potnis fails to explicitly disclose importing traffic scenarios from a plurality of road tests; 
deriving road test data and the sensor data to be output by the environment sensor from the traffic scenarios; and performing curve fitting via the artificial neuronal network.
However, Fleck teaches importing traffic scenarios from a plurality of road tests (FIG. 2 and [0063]-[0064]); and
deriving road test data and the sensor data to be output by the environment sensor from the traffic scenarios (FIGS. 2-4; see [0063]-[0064], [0071], [0075]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Potnis using Fleck’s teachings to include (Fleck; [0007]).
The combination of Potnis and Fleck fails to explicitly disclose performing curve fitting via the artificial neuronal network.
However, it is well-known in the art to use curve fitting in training neural networks as evidenced by Cheng (see [0019], [0061]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Potnis and Fleck to perform curve fitting via the artificial neuronal network since curve fitting is more tolerant of incomplete coverage in the training set because it uses interpolation and extrapolation to compensate for the missing points (Cheng; [0061]).

As to claim 4, Potnis discloses a computer-aided method for simulating the behavior of an environment sensor, in particular a camera, of a driver assistance system in traffic scenarios (FIGS. 1-4), comprising: 
capturing a data stream, in particular an image stream, which maps a road test from the perspective of the environment sensor (FIG. 1, Input images (such as from a simulation environment) are input to the lens 102 of the camera sensor 100; see [0044], Raw input images 208 representative of the target are input to the camera sensor and to a deep learning algorithm 220; see FIGS. 3-4);  
(FIG. 3, Testing 222 and tuned output image 228; FIG. 4, GAN 300), and wherein the simulation model is based on a training via an artificial neuronal network on the basis of the road test data and data stream from road test as well as sensor data generated by the environment sensor during said road tests (FIG. 3, training 200; FIG. 4, GAN 300); and 
outputting the sensor data determined via the simulation model (FIG. 3, tuned output image 228; see [0045]; FIG. 4).
Potnis fails to explicitly disclose data streams from a plurality of different road tests; and performing curve fitting via the artificial neuronal network.
However, Fleck teaches data streams from a plurality of different road tests (FIG. 2; [0063]-[0064]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Potnis using Fleck’s teachings to include data streams from a plurality of different road tests in order to enable the functionality of a driver assistance system of a vehicle to be tested in a simple and cost-effective manner (Fleck; [0007]).
The combination of Potnis and Fleck fails to explicitly disclose performing curve fitting via the artificial neuronal network.
However, it is well-known in the art to use curve fitting in training neural networks as evidenced by Cheng (see [0019], [0061]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Potnis and Fleck to (Cheng; [0061]).

As to claim 5, the combination of Potnis, Fleck and Cheng further discloses wherein the sensor data is furthermore simulated on the basis of road test data of the road test used for the simulation (Potnis; see [0047]-[0048]).

As to claim 6, the combination of Potnis, Fleck and Cheng further discloses further comprising: generating a data stream, in particular an image stream, which maps a road test, in particular its traffic scenarios, from the perspective of the environment sensor (Potnis; FIG. 1, Input images (such as from a simulation environment) are input to the lens 102 of the camera sensor 100; see [0044], Raw input images 208 representative of the target are input to the camera sensor and to a deep learning algorithm 220).

As to claim 7, the combination of Potnis, Fleck and Cheng further discloses a computer-aided method for analyzing a driver assistance system (Potnis; FIGS. 1-4), wherein during a real or simulated road test, the driver assistance system is fed the sensor data output using a method in accordance with claim 2 as well as data from other virtual or real sensors preferably available within a data network, in particular a CAN network, of a vehicle (Potnis; see rejection of claim 2 above and FIGS. 3-4).

claim 11, Potnis discloses a system for analyzing an environment sensor of a driver assistance system, comprising: 
means in particular a graphics card, for generating a data stream, in particular an image stream, which maps traffic scenarios from the perspective of the environment sensor (FIG. 1, Input images (such as from a simulation environment) are input to the lens 102 of the camera sensor 100; see [0044], Raw input images 208 representative of the target are input to the camera sensor and to a deep learning algorithm 220);    
an interface, in particular a display, for outputting the data stream to the environment sensor which generates sensor data on the basis of the data stream (FIG. 1, output image from imager 104; FIG. 3, Raw input image 208; see Abstract, Image data is captured from a raw image input of the camera and the captured image data and raw image input are output from the camera. The output image data and the raw image input are provided to the learning algorithm; see FIG. 4 and [0046]-[0047], raw input image 304 and an output image from a physical sensor 302); 
means for performing a training via an artificial neuronal network on the basis of the road test simulation data, the sensor data to be output and the sensor data generated by the environment sensor (FIG. 3, training 200; FIG. 4, GAN 300);  
means for determining sensor data using a simulation model based on the training, wherein the simulation model is configured to simulate sensor data on the basis of a data stream, in particular an image stream, of any given road test (FIG. 3, Testing 222 and tuned output image 228); and 
a data interface for outputting the sensor data determined via the simulation model (FIG. 3, tuned output image 228; see [0045]; FIG. 4).

However, Fleck teaches an interface for importing traffic scenarios from a plurality of road tests (FIG. 2 and [0063]-[0064]); and
means for deriving road test data and the sensor data to be output by the environment sensor from the traffic scenarios (FIGS. 2-4; see [0063]-[0064], [0071], [0075]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Potnis using Fleck’s teachings to include an interface for importing traffic scenarios from a plurality of road tests; and means for deriving road test data and the sensor data to be output by the environment sensor from the traffic scenarios in order to enable the functionality of a driver assistance system of a vehicle to be tested in a simple and cost-effective manner (Fleck; [0007]).
The combination of Potnis and Fleck fails to explicitly disclose performing curve fitting via the artificial neuronal network.
However, it is well-known in the art to use curve fitting in training neural networks as evidenced by Cheng (see [0019], [0061]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Potnis and Fleck to perform curve fitting via the artificial neuronal network since curve fitting is more tolerant of incomplete coverage in the training set because it uses interpolation and extrapolation to compensate for the missing points (Cheng; [0061]).

As to claim 12, Potnis discloses system for simulating an environment sensor of a driver assistance system, comprising: 
an interface, in particular a camera or a data interface, for capturing a data stream which maps a road test from the perspective of the environment sensor (FIG. 1, Input images (such as from a simulation environment) are input to the lens 102 of the camera sensor 100; see [0044], Raw input images 208 representative of the target are input to the camera sensor and to a deep learning algorithm 220);   
means for determining sensor data using a simulation model configured to simulate sensor data on the basis of a data stream of any given road test (FIG. 3, Testing 222 and tuned output image 228; FIG. 4, GAN 300), wherein the simulation model is based on training via an artificial neuronal network on the basis of the road test data and data stream from road test as well as sensor data generated by the environment sensor during said road tests (FIG. 3, training 200; FIG. 4, GAN 300); and 
a data interface for outputting the sensor data determined via the simulation model (FIG. 3, tuned output image 228; see [0045]; FIG. 4).
Potnis fails to explicitly disclose data streams from a plurality of different road tests; and performing curve fitting via the artificial neuronal network.
However, Fleck teaches data streams from a plurality of different road tests (FIG. 2 and [0063]-[0064]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Potnis using Fleck’s teachings to include (Fleck; [0007]).
The combination of Potnis and Fleck fails to explicitly disclose performing curve fitting via the artificial neuronal network.
However, it is well-known in the art to use curve fitting in training neural networks as evidenced by Cheng (see [0019], [0061]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Potnis and Fleck to perform curve fitting via the artificial neuronal network since curve fitting is more tolerant of incomplete coverage in the training set because it uses interpolation and extrapolation to compensate for the missing points (Cheng; [0061]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potnis (US 20190197731 A1) in view of Fleck et al (US 20180079425 A1) further in view of Atsmon (US 20190228571 A1).

As to claim 8, the combination of Potnis and Fleck fails to explicitly discloses further comprising the following procedural steps: deteriorating, in particular distorting, the data stream, in particular the image stream, wherein preferably weather conditions and/or defects in the hardware of the environment sensor are taken into account.
However, Atsmon teaches deteriorating, in particular distorting, the data stream, in particular the image stream, wherein preferably weather conditions and/or defects in the hardware of the environment sensor are taken into account (see [0080], [0089], [0123]).
(Atsmon; [0011], [0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482